Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Office Action

     This office action removes the “Final Rejection” paragraph which was inadvertently left in the office action mailed 3/25/21.


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.

The amendment of 2/24/21 has been entered.  Claims 1-2, 9-11, 13-19, and 21 are pending.

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.     Claims 1-2, 9-11, 13-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2010/0324183 Henze et al. with US Pat. Application Publication No. 2015/0166769 Henze et al. being cited as evidence defining the identity of Elastollan 1185 A of Henze (183), US Pat. Application Publication No. 2012/0041119 Chen et al being cited as evidence defining the identity of Elastollan C of Henze (183), US Pat. No. 6518359 Clemens being cited as evidence that isocyanate reacts with water to give primary amine groups, and US Pat. No. 3987012 Statton being cited as evidence that isocyanate reacts with urea hydrogens to give crosslinking.

“Preparation” of the instant claims is taken as being synonymous with “composition”.

Henze (769), paragraph [0233], describes Elastollan 1185A.

Chen, paragraph [0110], describes Elastollan C as a polyester TPU.

Henze (183) discloses a preparation containing 67.5 parts by weight of Elastollan 1185A, which falls within the scope of the instantly claimed thermoplastic polyurethane, noting Henze (183), paragraphs [0097] and [0106].  Henze’s (183) polyurethane also contains 25 parts by weight of Melapur MC 15 and 7.5 parts by weight of Fyrolflex RDP.  See Henze (183), paragraphs [0097], noting the descriptions of the ingredients of Henze’s (183) example, and [0106].  This composition of Henze (183) contains the same ingredients and amounts thereof as used in the compositions of the instant application, noting page 26, Example 8, materials 1, 2, 3, 

Henze (183) does not disclose adding water to their compositions.  Henze (769) Henze (183) describes the polyurethanes of Henze (183) as being thermoplastic urethanes noting “TPU” associated with the Elastollan 1185A of Henze (183), paragraph [0233].  It is expected that no water was added to the Elastollan 1185A of Henze (183), paragraph [0233] during its preparation because the presence of water would have been expected to facilitate biuret crosslinking such that a thermoplastic polyurethane would not have been produced.  Statton, column 1, lines 17-30 shows that the reaction of primary amine groups with isocyanate makes a urea group and that additional isocyanate groups remaining in the reaction mass react with the active hydrogens of these urea groups to give biuret formation which also gives crosslinking.  Too much crosslinking makes the polyurethane thermoset rather than thermoplastic.
Clemens, column 13, lines 14-25 shows isocyanate groups to react with water to form carbamic acid.  The carbamic acid decomposes to give compounds with primary amine groups and carbon dioxide.  The primary amine groups react with further isocyanate in the reaction mixture to give urea groups.  As noted by Statton, these urea groups react with further isocyanate 
Therefore, it is clear that the thermoplastic polyurethanes of Henze (183) were not made with water being present or else they would not be thermoplastic urethanes.  There is no disclosure of adding water to the thermoplastic polyurethanes of Henze (183).  There is no probative evidence that the thermoplastic polyurethanes of Henze (183) absorbed water in amounts greater than the water amount limits of the instant claims.  

Henze (183) discloses mixing the composition of paragraph [0106] with a twin screw extruder.  The temperature of extrusion is not specified.  It is noted that the inventor of the instant application is an inventor of US Pat. Application Publication No. 2010/0324183 Henze et al.  The inventor of the instant application is therefore requested to provide the extrusion temperature and any other extrusion particulars material to determining the water and phenol contents of the mixture during and immediately after extrusion.  See 37 CFR 1.56, particularly noting “Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”

  From Henze (183), paragraphs [0077] and [0078] and the composition particulars of Henze (183), paragraph [0106], it would appear that the mixing conditions of Henze (183), paragraph [0106] would have been those of the instant claims 15-17.  These higher temperatures and the shear of extrusion are expected to volatilize compounds such as water and phenol such 




     The composition of Henze (183), paragraph [0107] falls within the scope of the instant claims because it contains the ingredients and amounts of the composition of Henze (183), paragraph [0106].  Additionally, the composition of Henze (183), paragraph [0107] contains concentrate 1.  From Henze (183), paragraph [0093], concentrate 1 contains Elastollan C.  Chen, paragraph [0110], describes Elastollan C as a polyester TPU.  The Elastollan C is therefore a polyester as well as a thermoplastic polyurethane.  This polyester falls within the scope of that of the instant claims 13, 14, and 19.  Whatever substrate the strips of Henze (183) are extruded onto gives the composites of the instant claim 14 and 19.

The higher temperatures and the shear of extrusion of Henze (183) would have been expected to volatilize compounds such as water and phenol such that immediately after extrusion, the compositions of Henze (183) contain the instantly claimed contents of phenol and water, including those of the instant claim 1.  There is no probative evidence to the contrary which is commensurate in scope with the instant claims and which compares to the above noted examples of Henze (183).


Henze (769), paragraph [0233], describes Elastollan 1185A.  It is not disclosed as containing any water and is not disclosed as being made with any water.  It is therefore expected that it contains less than 0.1% by weight of water per the total weight of all starting materials in the preparation.  From the above discussion regarding Statton and Clemens, it is expected that no water was added to the Elastollan 1185A of Henze (183) during its preparation.

The additives of Henze (183) discussed above appear to be the same ingredients and amounts thereof as used in the compositions of the instant application, noting page 26, Example 8, materials 1, 2, 3, and 4 thereof.  They are not disclosed as containing any water.  For each of these reasons, it is taken that the additives of Henze (183) discussed above do not contain water in amounts of 0.1% or more by weight of water per the total weight of all starting materials in the preparation.  The above discussed compositions are therefore expected to meet the instant claim requirement “wherein the total water content of all of the starting materials is less than 0.1% by weight, based on the total weight of all of the starting materials in the preparation.”

The water content of the instant claim 1, determined in accordance with DIN EN ISO 15512 Method B is therefore met by the preparation of Henze (183).  There is no probative evidence to the contrary.

  It is further noted that the instantly claimed limitation of water content of all of the starting materials does not limit the amount of water in the final preparation, but only limits the amount of water in the starting materials.  It is not seen that this limitation on the starting materials distinguishes the final product of the instant claims, particularly the final preparation, from that of the cited prior art.

The Elstollan 1185A of Henze (183) is made with polytetrahydrofuran which falls within the scope of the instant claims.  Henze’s (183) exemplified Fyrolflex RDP is resorcinol bis(diphenyl phosphate) (Henze (183), paragraph [0097]) which is the organic phosphate of the instant claim 1.  Note that the two phenyl groups per phosphate group with the O of the phosphate are the phenoxy groups of the instant claim 1.  These phenyl groups attached to phosphate of Henze’s (183) exemplified Fyrolflex RDP are the instantly claimed ester bonds of the instant claim 1.  The disclosure of Henze (183) therefore meets the instant claim 1.


The exemplified thermoplastic urethanes of Henze (183) have the Shore A hardness of the instant claim 21.  See Henze (183), paragraphs [0061], noting the Shore A hardnesses within the scope of the instant claim 21 and [0097] noting the Shore A hardness of 85A.

It therefore remains the examiner’s position that the final product of the above methods of Henze (183), immediately after extrusion, do not contain water, phenol, acid, or base in amounts above the limits thereof of the instant claims.  There is no probative evidence to the contrary. 


Response to Applicant’s Arguments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

The examiner’s response to the applicant’s arguments regarding the instant rejection of the office action of 3/23/20, paragraph 2 is repeated here in its entirety.

In the applicant’s arguments of 7/23/20:

The applicant argues that the instant claims now require that the ester bond is part of an organic phosphate and/or phosphonate, the phenoxy group is a constituent of the additional and/or auxiliary substances (e), and recite the total water content of all of the starting materials.  Note “The above components of Henze (183) fall within the scope of those of the instant claims 1-4 and 9.” and “Henze’s (183) exemplified Fyrolflex RDP is resorcinol bis(diphenyl phosphate) (Henze (183), paragraph [0097]) which is the organic phosphate of the instant claims 1, 4, and 
The applicant argues that examples 1-7 of the instant specification show that large amine number increases phenol content.  The applicant argues that it would be difficult to decrease phenol content to less than 100 ppm if the amine number is large.  It is noted that Henze (183) does not require a large amine number and does not require any amine groups.  This argument is therefore not commensurate in scope with the teachings of Henze (183).  There is no probative evidence to the contrary.  There is no probative evidence that the compositions of Henze (183) noted in the above rejection are not the instantly claimed preparations.  There is no probative evidence that the water contents of the compositions of Henze (183) noted in the above rejection are not the instantly claimed water contents.  There is no probative evidence that the phenol contents of the compositions of Henze (183) noted in the above rejection are not the instantly 
The applicant argues that even though the starting materials used for the prepation of this product are the same in both cases, “the resulting material might differ with respect to the structure of the polymer as such”.  “[M]ight” indicates that they might not differ.  The argued “might” is evidence that the applicant’s arguments are not proper probative evidence required to overcome the above rejection.  There is no probative evidence that they do differ.  The common inventor between the instant application and Henze (183) is requested to provide probative evidence that the preparations of Henze (183) noted in the above rejection differ from the instantly claimed preparations.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

      The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”  This argument is therefore not persuasive.  It is also the examiner’s position that immediately after exiting the extruder of Henze (183), the preparations of Henze (183) discussed in the above rejection necessarily have the water contents of the instant claims.  This is not addressed by the applicant’s arguments.  At this time, the preparation of Henze (183) discussed in the above rejection fall within the scope of the instant claims.  There is no probative evidence to the contrary.  
     Applicant’s arguments regarding the drying step and water content measured according to the instant claims are not persuasive because Henze (183) requires no water and there is no probative evidence that the preparations of Henze (183), immediately after leaving the extruder, have more water therein than allowed by the instant claims and have more phenol therein than allowed by the instant claims.  Arguments that the preparations of Henze (183) do not have the water 
     For the above reasons, the reasons stated in the above rejection, and the full teachings of the cited prior art, the applicant’s arguments are not persuasive.  None of the argued examples of the instant application are examples as performed by Henze (183).  The common inventor of Henze (183) and the instant application has not provided any probative evidence that the preparations of Henze (183) do not fall within the scope of the preparations of the instant claims.

     In their response of 2/24/21:
     The applicant argues “Henze et al. fails to disclose or suggest the claimed preparation having a phenol content of less than 100 ppm.”  Henze (183) does not disclose their compositions as containing any phenol.  There is no probative evidence that the above discussed compositions of Henze (183) contain 100 ppm or more of phenol.  It is noted that if the instant situation was reversed, e.g. the instant claims required the presence of 100 ppm or more of phenol and the examiner alleged that it was inherently present in the compositions of Henze (183), such as rejection should be reversed since there is not probative evidence that the compositions of Henze (183) necessarily and inherently contain 100 ppm or more of phenol.  See MPEP 2112, including “IV.    EXAMINER MUST PROVIDE RATIONALE OR EVIDENCE TO SHOW INHERENCY”.  Logical consistency would require the applicant to show that the above discussed compositions of Henze (183) necessarily and inherently contain 100 ppm or more of phenol.  No phenol is stated to be in the above discussed compositions of Henze (183).  There is no reason to expect that 100 ppm or more of phenol is present in the final compositions of Henze (183).  It is therefore expected that that which is not stated to be present in the compositions of 

     The applicant argues “Page 20 of Applicant’s specification identifies a low water content of starting materials as avoiding undesirable byproducts and that drying at 80°C for at least 20 h facilitates a low water content
      0.05% By weight, and particularly preferably less than 0.02% by weight. The water content in the starting materials should already be sufficiently small to avoid endeared byproducts, chain termination, hydrolysis, or mechanical property impairment. The water content of the mixtures is determined in accordance with DIN EN ISO 15S12. Method B. In order to keep the water content low in the preparations. Site thermoplastic polyurethane or the preparations produced therewith is/are preferably dried for at least 20 hours at 80⁰C.”  There is no probative evidence that the water contents of all of the starting materials of the instantly claimed preparation exceeds that of the instant claims.  It is the examiner’s position that the instant claims are directed to the final product, i.e. preparation.  It is also the examiner’s position that the compositions of Henze (183) discussed above, immediately after extrusion thereof, would not contain amounts of water, phenol, base, or acid above the amounts of the instant claims because the heat of extrusion would have volatilized these compounds out of the compositions of Henze (183) discussed above.  These result are not sufficient to overcome the above anticipation rejection.


      The applicant argues “Comparative Example 1, ¶[0106] of Henze et al. is cited as a composition having the same components in the claimed amounts and thus would necessarily have the claimed phenol content. The cited example fails to describe any drying of starting materials.”  The instant claims are directed to the final composition, i.e. preparation, not the intermediates.  The examiner maintains the position that the heat of extrusion would have been expected to remove most volatiles from the compositions of Henze (183) which are discussed above, including water, phenol, acids, and bases.  The final compositions of Henze (183) are not described as containing any water, phenol, acid or base.  They therefore anticipate the instantly claimed preparations for the reasons stated above.

      The applicant argues “Applicant respectfully submits, that the examples of Henze et al. fail to provide sufficient experimental detail to know the water and phenol content and thus cannot anticipate the claimed invention.”  The instant claims are directed to the final composition, i.e. preparation, not the intermediates.  The examiner maintains the position that the heat of extrusion would have been expected to remove most volatiles from the compositions of Henze (183) which are discussed above, including water, phenol, acids, and bases.  The final compositions of Henze (183) are not described as containing any water, phenol, acid or base.  They therefore anticipate the instantly claimed preparations for the reasons stated above.




9.  Accordingly, since the content of side products of the TPU, such as phenol, varies in broad ranges, and further the hydrolysis of the RDP increases the phenol content in the TPU composition, I conclude that the phenol content Henze (183)’s preparation is not necessarily less than 100 ppm.”

Dr. Henze’s declaration is offered in rebuttal to the Examiner’s assertion of anticipation through inherency.”  The Henze declaration of 1/10/19 is not persuasive for the reasons stated below under “Response to the Henze declaration of 1/10/19:”. As stated therein, item 8 of the declarant shows the preparations of the prior art to contain 40 ppm phenols for a finite period of time.  At that time, the prior art preparation falls within the scope of the instant claims. There is no probative evidence that the prior art preparations ever contain above 100 ppm phenols though the declarant is an inventor in the Henze (183) reference and therefore in a position to positively state the phenol contents therein and the reaction/mixing/processing conditions which effect phenol contents as was requested under 37 CFR 1.56 in the sentence bridging pages 3 and 4 of the office action mailed 7/19/18. The declaration is therefore not persuasive.  This argument is not persuasive therefore and is not commensurate in scope with the cited prior art.

Response to the Henze declaration of 1/10/19:

The declarant states “5. The phenol content in Henze (18 3 Vs preparation is not necessarily less than 100 ppm.” The declarant states that it is 40 ppm at some point during its existence for a finite period of time. At this point, the prior art preparation falls within the scope of the instant claims. See the declarant’s statement at item 8 below. The declarant provides no probative evidence that the preparations of the prior art ever have above 100 ppm phenol. It does necessarily have 40 ppm phenol for a finite period of time according to item 8 below. That preparation falls within the scope of the instant claims regardless of its future intended use or conditions. The declaration is therefore not persuasive.

The declarant states “6. My conclusion in 5. is based on the facts that:

a.    Henze (183) discloses that in Examples 1 and 2. Elastollan® 1185 A was used as a 
TPU;
b.    Henze (183) discloses that in Examples 1 and 2, 7.5 parts by weight of RDP is used in the preparation of 100 parts of the composition;
c.    The brochure of RDP issued by Zhejiang WanSheng shows that the RDP contains phenols in amount of 500 ppm max;
d.    A hydrolysis of phosphorous esters used in the composition such as RDP increases a phenol content of the TPU composition;”. The declarant shows the prior art preparation to have 40 ppm phenol for a finite period of time at item 8 below. At this point, the prior art preparation falls within the scope of the instant claims. See the declarant’s statement at item 8 below. The declarant provides no probative evidence that the preparations of the prior art ever have 

The RDP is said to have a maximum of 500 parts phenols. Therefore, it might have even been lower. There is no probative evidence that the phenol content of the preparation of the prior art was above 100 ppm. There is evidence that for a finite period of time it was 40 ppm. At this time, the prior art preparation fell within the scope of the instant claims. The declaration is therefore not persuasive.

The declarant states “e. The degree of the hydrolysis of RDP depends on factors such as the storage time of a composition or the storage conditions;”. As an inventor of the cited prior art, the declarant is in a position to disclose these particulars of the cited prior art, including those not specified in the cited prior art. As such, he is in the position to positively state the conditions regarding storage time of the compositions and storage conditions. The sentence bridging pages 3 and 4 of the office action mailed 7/19/18 requested the applicant, and thereby the declarant, to submit the information requested therein. Any further information regarding conditions regarding the storage time of a composition and the storage conditions or any other particulars regarding the phenol content of the prior art preparations or effecting the phenol contents of the prior art compositions should be provided as well. See 37 CFR 1.56.

The declarant provides no probative evidence that any conditions of the cited prior art ever give amounts of phenol above 100 ppm. Item 8 of the Henze declaration of 1/10/19 shows that the 

The declarant states “f. Henze (183) does not disclose any specific phenol amount in the composition;”. The reference does not require any phenol which falls within the scope of the instant claims. The declarant shows no evidence to the contrary and this statement does not state that the reference, of which the declarant is a named inventor and is therefore in a position to know how much phenol were in the compositions of the cited prior art at the times during the processing thereof, requires any phenol or any amount of phenol in excess of 100 ppm in the preparations thereof. If at some time during the process of the cited prior art the preparation contains less than 100 ppm, it falls within the scope of the instant claims. The declaration is not probative in this regard and is therefore not persuasive.

The declarant states “a. Henze (183) does not disclose any conditions regarding the storage time of a composition and the storage conditions.” The declarant is part of the inventive entity of Henze (183). As such, he is in the position to positively state the conditions regarding storage time of the compositions and storage conditions. The sentence bridging pages 3 and 4 of the office action mailed 7/19/18 requested the applicant, and thereby the declarant, to submit the information requested therein. Any further information regarding conditions regarding the storage time of a composition and the storage conditions or any other particulars regarding the 

The declarant provides no probative evidence that the compositions of the cited prior art have phenol contents above 100 ppm at all times. The declarant’s position as an inventor in the prior art would allow him access to such information. The declaration is therefore not persuasive in this regard.

The declarant states “7. First, Elastollan©, which is used in. Examples of Henze (183). is thermoplastic polyurethane which is prepared in a poly addition reaction on a large scale. The product name 1185 A covers a wide range of molecular weights. Depending on the conditions during the preparation, the content of side products, such as phenol, varies in broad ranges.” The declarant does not state the phenol contents of the prior art preparations at all stages of production, particularly prior to conditions which would increase phenol contents. If at any stages of mixing the preparations of the cited prior art contain the instantly claimed amounts of phenol, the prior art preparation, at that stage of production, reads on the instant claims and the instantly claimed phenol contents. The declaration is not fully probative for this reason. The declaration is therefore not persuasive. The declarant does not show the conditions during preparation of the cited prior art to give amounts of phenol outside the scope of the instant claims. The declaration is not fully probative for this reason. The declaration is therefore not persuasive.




The declarant states “9. Accordingly, since the content of side products of the TPU, such as phenol, varies in broad ranges, and further the hydrolysis of the RDP increases the phenol content in the TPU composition, I conclude that the phenol content in Henze (f 83Ts preparation is not necessarily less than 100 ppm.” As discussed above, the prior art preparations exist with less than 100 ppm phenol for a finite period of time. During that time, the prior art preparations 

     It remains the examiner’s position that the compositions of Henze (183) which are discussed above would necessarily have phenol, water, acid, and base contents within the scope of the instantly claimed preparations immediately upon exiting the extruder of Henze (183) because the heat of extrusion would volatilize off such compounds.  The declarant does not address this.  There is no probative evidence that the compositions of Henze (183) which are have phenol, water, acid, and base contents above the amounts thereof of the instantly claimed preparations immediately upon exiting the extruder of Henze (183).   


      The applicant argues “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) MPEP 2112 (IV)
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent 
      The applicant argues “As there is insufficient detail in Henze et al. to know the water and/or phenol contents with certainty, the claimed invention is not anticipated over the cited art.”   The examiner is simply stating that Henze (183) does not disclose the presence of water, phenol, acid, or base in their final compositions discussed above.  They are assumed not to be there therefore.  There is no probative evidence that the above discussed compositions contain water, phenol, base, or acid in amounts above the limits thereof of the instant claims.
      The applicant argues “Further, the claimed preparation would not have been obvious over Henze et al. as there is no disclosure or suggestion to limit the content of water, such as by drying or the content of phenol in the final preparation. The claimed water content and/or phenol content are not rendered obvious as there is no disclosure in Henze et al. of these compounds or any efforts to reduce their content.”  This argument does not address the above anticipation rejection.

      The applicant argues “Applicant notes that the claims have been rejected based on the disclosure of Henze et al. U S. ‘183 and not rejected on any underlying experiments upon which Henze et al. is based. Any experiments underlying the disclosure of Henze et al. are not patented, are not a printed publication, are not evidence of public use, are not evidence of being on sale, or are not evidence of the invention otherwise available to the public before the effective filing date of the claimed invention. Since experiments underlying the disclosure of Henze et al. are not available under 35 U.S.C. §102, the Examiner’s request for further disclosure is believed to be improper.”  Something was particularly and specifically done in the examples of Henze (183) discussed above.  The examples were not thoroughly described in Henze (183).  However, the extrusion was necessarily done at some temperature or temperatures even if they are not given.  This applies to many other particulars which dictate whether or not the final compositions of Henze (183) contain phenol, water, acid, and base in amounts below the limits of the instant claims.  It is usual that inventors keep notes that are very specific to reaction and processing conditions.  A common inventor would have access to any such notes.
     The applicant argues “As the cited art fails to disclose or suggest the claimed composition having a phenol content of less than 100 ppm, the claimed invention is neither anticipated nor rendered obvious by the cited art.”  Henze (183) does not describe any phenol, water, acid, or base being present in the compositions thereof which are discussed in the above rejection.  They are therefore presumed not to be there just as gold, for example, is presumed not to be in the compositions of Henze (183) discussed above.  There is no probative evidence to the contrary.

There is no probative evidence that the prior art compositions discussed in the above rejection do not necessarily and inherently have the particulars of the instantly claimed preparations, including the instantly claimed phenol contents and the instantly claimed water contents of the starting materials.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained.

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121.  The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PATRICK D NILAND/           Primary Examiner, Art Unit 1762